Title: From Thomas Jefferson to the Treasurer, Register of the Land Office, Auditors, Commissioner of the Navy, and Clerks of the Assembly, General Court, and Court of Chancery, 19 April 1781
From: Jefferson, Thomas
To: Treasurer,et al.



Sir
In Council April 19th. 1781.

We have received advice this morning that the enemy were in motion up James river in eleven vessels most of them square rigged, the foremost of which was in the afternoon of yesterday within sight from Burwells ferry.
Their destination being unknown to us and possibly for this Place we thought it our duty to give you notice of the above, as you may think it adviseable to prepare the papers and other valuable moveable things of your office for removal. It is not in our power to say we can certainly furnish you with waggons for their removal and would therefore advise your best Endeavours to procure them yourselves. Nevertheless whatever Aid we can furnish shall undoubtedly be furnished to the several Officers. I am &c.,

T. J.

